 Case 3:19-cv-00813-REP Document 22 Filed 01/31/20 Page 1 of 2 PageID# 248



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                          Richmond Division


CHMURA ECONOMICS & ANALYTICS, LLC

     Plaintiff,

v.                                               Case No.    3:19-CV-813

RICHARD LOMBARDO

     Defendant.


                            SCHEDULING ORDER

     Finding it in the interest of justice and otherwise reasonably

necessary for the orderly and efficient administration of justice,

it is hereby ORDERED that the schedule set forth below and in

Pretrial Schedule A (attached) shall govern the progress of this

action, except to the extent amended or augmented by the terms of

the Initial Pretrial Order issued after the pretrial conference or

by any other Order.

     1.    Any party which has not filed an Answer to the Complaint

shall do so within eleven (11) days after entry of this Scheduling

Order.    Filing of an Answer shall not waive any previously filed

motions   or   properly   presented   objections    to   jurisdiction    or

service of process.

     2.    Within fifteen (15) days after entry of this Order,

motions for joinder of additional parties or amendment of pleadings
 Case 3:19-cv-00813-REP Document 22 Filed 01/31/20 Page 2 of 2 PageID# 249



shall   be   filed.      Any     such    motions    filed    thereafter   will    be

entertained only upon a showing of good cause.

     3.      Within fifty (50) days after entry of this Order, counsel

for each party, and a representative of each party with authority

to conclude a settlement of this action, shall meet in person with

the undersigned district judge or, if directed, with another

district     or     magistrate     judge    to     discuss    settlement.        The

representative for a business entity (corporation, partnership or

otherwise) must be an officer or employee not employed in the

business entity’s law department or general counsel’s office,

although     such    lawyers     are    welcome    to   attend   with   the   other

representative.        Each counsel shall be prepared to present a

cogent, brief summary of the issues of liability and damages.

Counsel for each party shall be responsible to assure that the

settlement conference is conducted as herein prescribed.

     The Clerk is directed to send a copy of this Scheduling Order

and attached Pretrial Schedule A to all counsel of record and to

any party not represented by counsel.

     It is so ORDERED.



                                                  /s/
                                 Robert E. Payne
                                 Senior United States District Judge



Richmond, Virginia
Date: January 31, 2020
